 



Exhibit 10.2
FIRST AMENDMENT TO EXPORT-IMPORT BANK
LOAN AND SECURITY AGREEMENT
     This First Amendment (“First Amendment”) dated as of April 19, 2007, for
reference purposes, is made to the EXPORT-IMPORT BANK LOAN AND SECURITY
AGREEMENT (the “Exim Agreement”) entered into as of January 16, 2007, by and
between Mid-Peninsula Bank, part of Greater Bay Bank N.A. (“Bank”) and Iridex
Corporation (“Borrower”), relating to a working capital facility provided to
Borrower by Bank and guaranteed by Export-Import Bank of the United States in
the principal amount of up to $3,000,000.
Recitals
     A.     Based upon the financial performance of Borrower during the quarter
ended March 31, 2007, Borrower has requested a waiver of certain covenants
contained in the Exim Agreement.
     B.     Borrower also has requested an adjustment to the Exim Committed Line
to increase the limit of the principal amount under the Exim Committed Line to
$5,000,000.
     C.     Bank is willing to provided a one-time waiver of certain covenants
of the Exim Agreement as expressly provided in the waiver letter (“Waiver
Letter”) dated the same date as this First Amendment on the conditions and
subject to the terms of this First Amendment and an amendment to that certain
Business Loan and Security Agreement entered into as of January 16, 2007, by and
between Bank and Borrower, similar to this First Amendment and dated the same
date as this First Amendment, and also is willing to increase the limit of the
principal amount under the Exim Committed Line to $5,000,000.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged and
confirmed, the parties agree as follows:
     1.     This First Amendment shall amend, modify and supersede as expressly
described below, or to the extent of any inconsistencies, the provisions of the
Exim Agreement. Except as expressly amended hereby, all provisions of the Exim
Agreement shall remain in full force and effect and the parties hereby ratify
the terms and conditions of the Exim Agreement as amended herein. All defined
terms used in this First Amendment shall have the same meanings ascribed to them
in the Exim Agreement unless otherwise expressly defined herein.
     2.     The definition of “Exim Committed Line” under Section 1.1 of the
Exim Agreement, is deleted and replaced in its entirety with the following
definition: “Exim Committed Line” means a credit extension of up to five million
and no/100 Dollars ($5,000,000).
     3.     The first sentence of under Section 2.1.1(a), Revolving Advances, of
the Exim Agreement is deleted and replaced in its entirety with the following
sentence: Subject to the terms and conditions of this Exim Agreement and the
Domestic Agreement, Bank agrees to make Advances to Borrower in an aggregate
amount outstanding at any time not to exceed (i) the Exim Committed Line or

1



--------------------------------------------------------------------------------



 



the Borrowing Base, whichever is less, minus (ii) the face amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and (iii) minus the amount by which the then outstanding aggregate
advances to Borrower under the Line of Credit facility under the Domestic
Agreement exceed $1,000,000.
     4.     The third sentence of under Section 4.1, Grant of Security Interest,
of the Exim Agreement is deleted and replaced in its entirety with the following
sentence: Without limiting Bank’s security interest in all of Borrower’s Deposit
Accounts with Bank, Borrower shall deposit and maintain cash in one segregated
Deposit Account with Bank as identified in Section 6.8(c)(i) below, and Bank
will retain the rights of possession of such segregated Deposit Account,
together with any evidence of such segregated Deposit Account such as
certificates or passbooks, so long as any Obligations (except for inchoate
indemnity obligations) are outstanding, and Borrower further acknowledges that
during the continuance of any Event of Default Bank will place a “hold” on any
and all Deposit Accounts pledged by Borrower under the terms of this Exim
Agreement as Collateral to secure the Obligations.
     5.     Clause (c) under Section 6.3, Financial Statements, Reports,
Certificates, of the Exim Agreement is deleted in its entirety eliminating the
requirement of Borrower to provide to Bank a monthly affidavit of liquidity.
     6.     Clause (i) only of paragraph (c), Other Requirements, of
Section 6.8, Financial Covenants and Ratios, of the Exim Agreement is deleted in
its entirety eliminating the requirement of Borrower to maintain a minimum
aggregate amount of Domestic Unrestricted Cash/Marketable Securities of
$3,000,000.00 and replaced in its entirety with the following clause (i) under
Section 6.8: (i) to deposit and maintain cash of not less than $3,800,000 in one
segregated Deposit Account with Bank (account number 1101120495), which minimum
amount Borrower acknowledges will be preserved in full and Borrower will not
draw upon or reduce in any manner below such minimum amount so long as any
Obligations (except for inchoate indemnity obligations) are outstanding;
     7.     At the end of paragraph (f) of Section 9.1, Rights and Remedies, the
following provision is hereby added: , and without limiting the foregoing, Bank
may take directly all funds in the Deposit Accounts and apply them to the
Obligations. If any of the Deposit Accounts are subject to an early withdrawal
penalty, that penalty shall be deducted from the Deposit Account before its
application to the Obligations, whether the Deposit Account is with Bank or some
other institution. Any excess funds remaining after application of the Deposit
Account proceeds to the Obligations will be paid to Borrower as the interests of
Borrower may appear. Borrower agrees, to the extent permitted by law, to pay any
deficiency after application of the proceeds of the Deposit Accounts to the
Obligations. Bank also shall have all the rights of a secured party under the
California Uniform Commercial Code, even if any of the Deposit Accounts are not
otherwise subject to such Code concerning security interests, and the parties to
this Agreement agree that the provisions of the Code giving rights to a secured
party shall nonetheless be a part of this Agreement.
     8.     To properly reflect the increase in the Exim Committed Line as set
forth above, all references to “Commitment Amount: $3,000,000.00,” or any
similar description, including reference to same in Exhibit D, Borrowing Base
Certificate, of the Exim Agreement shall be changed to refer to the increase in
such amount to $5,000,000.00.
     9.     To properly reflect the elimination of the monthly affidavit of
liquidity as set forth above, all references to such prior requirement,
including the reference in Exhibit E, Compliance

2



--------------------------------------------------------------------------------



 



Certificate, of the Exim Agreement shall be deemed deleted.
     10.     Counterparts; Facsimile Signature Copies. This First Amendment may
be executed in one or more counterparts, each of which when so executed and
delivered will be deemed to be an original and all of which taken together will
constitute but one and the same instrument. Facsimile copies of the signatures
set forth below will be deemed to be original signatures for all purposes.
     IN WITNESS WHEREOF, the parties have caused their respective duly
authorized representatives to execute this First Amendment as of the date first
written above.

                  IRIDEX CORPORATION
      MID-PENINSULA BANK — PART OF GREATER BAY BANK N.A
      By:   /s/ Barry G. Caldwell       By:   /s/ Stephen G. Heitel        
Barry G. Caldwell, President & CEO         Stephen G. Heitel, President & CEO   
                 

   

3